Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment and remarks filed on 07/14/2022.  In making the below rejections, the examiner has considered and addressed each of the applicant’s arguments. Claim 21 has been newly added and Claims 1-21 are currently pending and being examined.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The drawing objection and claiming objections from the previous office action is withdrawn.
Due to the status of claim 18 being rejected this office action is made non-final.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga (USPN 4,125,345) in view of Fujino (USPN 4,219,306).
In reference to independent claim 1, Yoshinaga discloses a compressor comprising: a housing (housing of fig 3, see annotated fig 3); a first compression stage (61) defined within the housing (61 is within the housing of fig 3), wherein a first compression component (impeller 64) of the first compression stage (61) has a radial flow configuration (64 discharges material in a radial direction); a second compression stage (66) defined within the housing (66 is within the housing pictured in fig 3), wherein a second compression component (66) of the second compression stage has a radial-flow configuration (66 discharges material in a radial direction, fig 3); and a motor (37) disposed between the first compression stage and the second compression stage relative to a flow of fluid through the compressor (the motor 37 is disposed between the first stage 61 and the second stage 66, fig 3).
Yoshinaga does not disclose a first compression component of the first compression stage has a mixed-flow configuration.
Fujino, a similar multi-stage compressor, teaches a first compression component (impeller 21, fig 1) of the first compression stage (stage that has 21 in it) has a mixed-flow configuration (col 5, lines 9-11 disclose “ the first-stage and third-stage impellers 2I and 2III are of the diagonal-flow type, known also as the "mixed-flow" type”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a mixed-flow impeller in the first stage of the compressor of Fujino so “the impellers mounted on each single shaft, the impeller of the compressor of the preceding stage has an exit flow angle which is less than that of the impeller of the compressor of the succeeding stage thereby to cause the specific speeds of all impellers to be at their respective optimal values. By this provision, a high efficiency and high pressure-raising capacity is attained in the multistage compressor of this invention.” col 7, line 14-21; Fujino.  To be clear the first impeller 64 is changed to the form of impeller 21 in fig 1, a mixed-flow impeller.

In reference to dependent claim 2, Yoshinaga in view of Fujino teaches the compressor of claim 1, Yoshinaga further teaches a compressor wherein first compression stage (61) and the second compression stage (66) are arranged in series relative to a flow of fluid through a refrigerant (61 and 66 are arranged in series with the refrigerant moving from 61 to 66, fig 3; col 1, lines 5 and 6 specify a “turbo-refrigerator” meaning it runs refrigerant).
In reference to dependent claim 3, Yoshinaga in view of Fujino teaches the compressor of claim 1, Yoshinaga further teaches a compressor wherein the first compression component is a first impeller (64) rotatable about a first axis (64 is an impeller that rotates on the shaft 47 that rotates around its axis) and the second compression component is a second impeller (71) rotatable about a second axis (71 is an impeller that rotates on the shaft 47 that rotates around is axis).
In reference to dependent claim 4, Yoshinaga in view of Fujino teaches the compressor of claim 3, Fujino teaches a first impeller (21, fig 1) further comprises: a hub (hub of 21) having a front side and a back side (hub of 21 has a front side and back side, fig 3), the hub being rotatable about an axis of rotation (the hub of 21 rotates with and on the shaft 6 which has an axis of rotation at its center); a plurality of vanes extending outwardly from the front side of the hub such that a plurality of passages are defined between adjacent vanes (21 has at least two vanes visible in fig 1), the plurality of vanes being oriented such that a flow output from the plurality of passages adjacent the back side of the first impeller is arranged at an angle to the first axis (the vanes of 21 cause flow to be output at an angle of about 45 degrees to the axis of rotation).
In reference to dependent claim 7, Yoshinaga in view of Fujino teaches the compressor of claim 3, Yoshinaga further teaches a compressor wherein the first axis and the second axis are coaxial (the impellers 64 and 71 rotate on the same shaft 47, as a result the first axis of 64 and the second axis of 71 are coaxial).
In reference to dependent claim 19, Yoshinaga in view of Fujino teaches the compressor of claim 1, Yoshinaga further teaches a compressor wherein the compressor is operable with a low pressure refrigerant (col 1 lines 6-7 specify that the invention relates to “turbo-refrigerator” meaning it is used with refrigerants, whether it is used with low or medium pressure refrigerants is a question of use not structure, furthermore it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).).
In reference to dependent claim 20, Yoshinaga in view of Fujino teaches the compressor of claim 1, Yoshinaga further teaches a compressor wherein the compressor is operable with a medium pressure refrigerant (col 1 lines 6-7 specify that the invention relates to “turbo-refrigerator” meaning it is used with refrigerants, whether it is used with low or medium pressure refrigerants is a question of use not structure, furthermore it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).).


Claims 5, 6, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga (USPN 4,125,345) in view of Fujino (USPN 4,219,306) further in view of Dodge (USPN 4,678,398).
In reference to dependent claim 5, Yoshinaga in view of Fujino teaches the compressor of claim 4, however
Yoshinaga and Fujino does not teach the angle of the flow output from the plurality of passages is less than 20 degrees.
Dodge, a similar compressor impeller, teaches wherein the angle of the flow output from the plurality of passages (passages between blades 42, fig 2) is less than 20 degrees (col 6, lines 51-53 discloses “the trailing edges 46 define an acute angle referenced with numerical 62 of about 23.degree. The angle 62 may, however, be from 0.degree. to about 35.degree.” therefore the exit of the impeller is parallel to the axis or 0 degrees, furthermore fig 3 shows that the discharge from the impeller blades 42 is far less than 20 degrees).
The claimed range lies within the disclosed range of Dodge and as it has been held, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exits. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In reference to dependent claim 6, Yoshinaga in view of Fujino teaches the compressor of claim 4, however
Yoshinaga and Fujino does not teach the flow output from the plurality of passages is arranged generally parallel to the axis of rotation.
Dodge, a similar compressor impeller, teaches the flow output from the plurality of passages (passages between blades 42) is arranged generally parallel to the axis of rotation (col 6, lines 51-53 discloses “the trailing edges 46 define an acute angle referenced with numerical 62 of about 23.degree. The angle 62 may, however, be from 0.degree. to about 35.degree.” therefore the exit of the impeller is parallel to the axis or 0 degrees, furthermore fig 3 shows that the discharge from the impeller blades 42 is generally parallel to the axis of rotation).
The claimed range lies within the disclosed range of Dodge and as it has been held, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exits. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Flow at a zero degree angle would provide an output flow that is generally parallel to the axis of rotation
In reference to dependent claim 10, Yoshinaga in view of Fujino teaches the compressor of claim 1, Yoshinaga further teaches a compressor comprising a diffuser section arranged within the housing (col 4, lines 42-44 disclose “A diffuser 65 is placed within the discharge passage 63 adjacent to the periphery of the first impeller”), 
however
Yoshinaga in view of Fujino does not disclose the diffuser section being positioned axially downstream from an outlet of the first compression component.
Dodge, a similar compressor device, teaches the diffuser section (26) being positioned axially downstream from an outlet of the first compression component (diffuser 26 is downstream from the first compression element, the impeller rotor 22, fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the diffuser design of Dodge in the compressor of Yoshinaga in view of Fujino  “affords a structure of greater strength for a particular weight than either conventional centrifugal or mixed-flow diffuser structures” col 4, lines 29-32; Dodge.

In reference to dependent claim 11, Yoshinaga in view of Fujino and Dodge teaches the compressor of claim 10, Dodge further teaches the diffuser section (26, fig 3) further comprises: a diffuser structure (structure of 26, fig 3); and an axial flow passage defined between an exterior surface (outer wall 50) of the diffuser structure and an interior surface of a casing (interior surface is 65).
In reference to dependent claim 12, Yoshinaga in view of Fujino and Dodge teaches the compressor of claim 11, Dodge further teaches the diffuser structure (structure of 26) is generally cylindrical in shape (fig 1 shows 26 being annular around the axis of the compressor rotor).
In reference to dependent claim 13, Yoshinaga in view of Fujino and Dodge teaches the compressor of claim 11, Dodge further teaches the diffuser structure (structure of 26) is fixed relative to an axis (fig 1, shows 26 being fixed relative to the axis of the compressor rotor).


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga (USPN 4,125,345) in view of Fujino (USPN 4,219,306) further in view of Michelassi (USPAP 2016/0222981).
In reference to dependent claim 8, Yoshinaga in view of Fujino teaches the compressor of claim 1, however
Yoshinaga and Fujino does not teach a volute arranged axially downstream from an outlet of the second compression component.
Michelassi, a similar compressor device, teaches a volute (115, fig 1) arranged axially downstream from an outlet of the compression component (impeller 109 is a compression component; the volute 115 is arranged axially downstream from the outlet of the impeller, fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the volute of Michelassi in the compressor of Yoshinaga in view of Fujino “which collects the compressed gas and delivers it towards the outlet” para 0006; Michelassi.  To be clear by modifying the spiral volute the compressed material can be more efficiently guided to the outlet.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to make the volute axially downstream from the second compression component so as to provide the effective flow through routine experimentation.
In reference to dependent claim 9, Yoshinaga in view of Fujino and Michelassi teaches the compressor of claim 8, Yoshinaga further teaches a compressor (fig 3) further comprising a diffuser section (72) arranged within the housing (housing of fig 3), the diffuser section being positioned radially downstream from an outlet of the second compression component and upstream from the volute (col 4, lines 57-59 discloses “A diffuser 72 is positioned within the spiral casing 67 adjacent to the periphery of the second impeller 71.”, fig 3 shows the diffuser section being positioned radially downstream from the outlet of the impeller and upstream from the volute (Yoshinaga is silent to a volute however Michelassi discloses a volute and after modification the diffuser is upstream from the volute)).



Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga (USPN 4,125,345) in view of Fujino (USPN 4,219,306) further in view of Dodge (USPN 4,678,398) further in view of Pal (USPAP 2018/0111676) .
In reference to dependent claim 14, Yoshinaga in view of Fujino and Dodge teaches the  compressor of claim 10, Yoshinaga further discloses a compressor (fig 3) wherein an outlet of the diffuser section (shown as arrows coming out from the first compressor into 26) is arranged in fluid communication with at least one flow path extending around a motor section (diffuser discharges material into the intermediate cooler 26 which surrounds the motor section), however
Yoshinaga, Fujino, and Dodge do not teach at least one flow path extending through the motor section.
Pal, a similar compressor system, teaches at least one flow path extending through the motor section (para 0036 discloses “The airflow system 180 in operation directs air through the back iron 156 and in between the motor stator 154 and motor rotor 152(i.e. through the gap 153).” fig 2 shows the dashed lines moving compressed flow through the motor in two parallel paths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the routing of Pal in the compressor of Yoshinaga in view of Fujino and Dodge because “the efficient design of the cooled compressor system 100 in the present disclosure allows for sufficient cooling of the electric motor 150 while eliminating the need for complex ducting to provide air from a source other than the cooled compressor system” para 0038; Pal.  To be clear the modification is done by changing Yoshinaga’s flow path to go directly through the motor like Pal’s.

In reference to dependent claim 15, Yoshinaga in view of Fujino, Dodge, and Pal discloses the compressor of claim 14, Yoshinaga discloses a compressor (fig 3) wherein the motor (37) includes a motor rotor (44) rotatable relative to a motor stator (43) and Pal (combined above) further discloses the at least one flow path further comprises a primary flow path (flow path going thru 156, fig 2) disposed between the motor stator (154) and an adjacent portion of the housing (housing surrounding the airflow system 180) and a secondary flow path (flow path between 152 and 154, fig 2) arranged between the motor stator (154) and the motor rotor (152).
In reference to dependent claim 16, Yoshinaga in view of Fujino, Dodge, and Pal discloses the compressor of claim 15, Pal discloses the compressor wherein the primary flow path (flow path going thru 156, fig 2) and the secondary flow path (flow path between 152 and 154, fig 2) are arranged in parallel (fig 2 shows the flow paths are arranged in parallel).
In reference to dependent claim 17, Yoshinaga in view of Dodge and Pal discloses the compressor of claim 15, Pal discloses the compressor wherein the primary flow path (flow path going thru 156, fig 2) and the secondary flow path (flow path between 152 and 154, fig 2) are arranged in fluid communication with at least one outlet (170) for delivering fluid to the second compression stage (Pal is silent to a second stage however Yoshinaga, combined above has a second compression stage). One of ordinary skill in the art would understand that fluid through the primary flow and the secondary flow would necessarily be delivered to the second compression stage of Yoshinaga/Fujino/Dodge/Pal since the motor is between the first and second stages.

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga (USPN 4,125,345) in view of Fujino (USPN 4,219,306) further in view of Dodge (USPN 4,678,398) further in view of Pal (USPAP 2018/0111676) as evidenced by Twist (USPAP 20160097297).
In reference to independent claim 21, Yoshinaga discloses a compressor comprising: a housing (housing of fig 3, see annotated fig 3); a first compression stage (61) defined within the housing (61 is within the housing of fig 3), wherein a first compression component (impeller 64) of the first compression stage (61) has a radial flow configuration (64 discharges material in a radial direction); a second compression stage (66) defined within the housing (66 is within the housing pictured in fig 3), wherein a second compression component (66) of the second compression stage has a radial-flow configuration (66 discharges material in a radial direction, fig 3); a motor (37) disposed between the first compression stage and the second compression stage relative to a flow of fluid through the compressor (the motor 37 is disposed between the first stage 61 and the second stage 66, fig 3); a diffuser section (65) arranged within the housing (col 4, lines 42-44 disclose “A diffuser 65 is placed within the discharge passage 63 adjacent to the periphery of the first impeller”).
Yoshinaga does not disclose a first compression component of the first compression stage has a mixed-flow configuration,
the diffuser section being positioned axially downstream from an outlet of the first compression component, the diffuser section being arranged in fluid communication with at least one flow path extending through the motor and arranged in fluid communication with at least one outlet for delivering fluid to the second compressor stage, wherein the at least one outlet is sized to provide the flow of fluid to the second compression stage with a velocity of less than 0.2 Mach.
Fujino, a similar multi-stage compressor, teaches a first compression component (impeller 21, fig 1) of the first compression stage (stage that has 21 in it) has a mixed-flow configuration (col 5, lines 9-11 disclose “ the first-stage and third-stage impellers 2I and 2III are of the diagonal-flow type, known also as the "mixed-flow" type”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a mixed-flow impeller in the first stage of the compressor of Fujino so “the impellers mounted on each single shaft, the impeller of the compressor of the preceding stage has an exit flow angle which is less than that of the impeller of the compressor of the succeeding stage thereby to cause the specific speeds of all impellers to be at their respective optimal values. By this provision, a high efficiency and high pressure-raising capacity is attained in the multistage compressor of this invention.” col 7, line 14-21; Fujino.  To be clear the first impeller 64 is changed to the form of impeller 21 in fig 1, a mixed-flow impeller.
Yoshinaga and Fujino do not teach a diffuser section arranged within the housing, the diffuser section being positioned axially downstream from an outlet of the first compression component.
Dodge, a similar compressor device, teaches a diffuser section (26) arranged within the housing (housing in fig 2), the diffuser section (26) being positioned axially downstream from an outlet of the first compression component (diffuser 26 is downstream from the first compression element, the impeller rotor 22, fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the diffuser design of Dodge in the compressor of Yoshinaga in view of Fujino “affords a structure of greater strength for a particular weight than either conventional centrifugal or mixed-flow diffuser structures” col 4, lines 29-32; Dodge.
Yoshinaga, Fujino, and Dodge do not teach at least one flow path extending through the motor section.
Pal, a similar compressor system, teaches at least one flow path extending through the motor section (para 0036 discloses “The airflow system 180 in operation directs air through the back iron 156 and in between the motor stator 154 and motor rotor 152(i.e. through the gap 153).” fig 2 shows the dashed lines moving compressed flow through the motor in two parallel paths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the routing of Pal in the compressor of Yoshinaga in view of Fujino and Dodge because “the efficient design of the cooled compressor system 100 in the present disclosure allows for sufficient cooling of the electric motor 150 while eliminating the need for complex ducting to provide air from a source other than the cooled compressor system” para 0038; Pal.  To be clear the modification is done by changing Yoshinaga’s flow path to go directly through the motor like Pal’s.
The references are silent to the velocity of the gas prior to entering the second stage impeller. However, applicant has not cited any unpredictable results of limiting the speed of gas entering the second compressor to less than .2 MACH. It is well established in the gas art that the size of an opening impacts the velocity of gas into a centrifugal device. (see Twist et al para 5). 
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify the passage size of Yoshinaga in view of Fujino, Dodge, and Pal to generate a desired flowrate as evidenced by Twist because it is recognized that a passage sizing impacts the flow rate in a turbine/compressor establishing routine experimentation to determine the optimum or workable ranges of the passage size to achieve a desired level flow.

In reference to dependent claim 18, Yoshinaga in view of Fujino, Dodge, and Pal discloses the compressor of claim 17, however
Yoshinaga, Dodge and Pal are silent to the at least one outlet is sized to provide the flow of fluid to the second compression stage with a velocity of less than 0.2 Mach.
However, applicant has not cited any unpredictable results of limiting the speed of gas entering the second compressor to less than .2 MACH. It is well established in the gas art that the size of an opening impacts the velocity of gas into a centrifugal device. (see Twist et al para 5). 
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify the passage size of Yoshinaga to generate a desired flowrate as evidenced by Twist because it is recognized that a passage sizing impacts the flow rate in a turbine/compressor establishing routine experimentation to determine the optimum or workable ranges of the passage size to achieve a desired level flow.

Response to Arguments
Applicant's arguments filed on 07/14/2022 have been considered but, unless otherwise addressed below, are moot in view of the new ground(s) of rejection.  
In reference to applicant’s argument that “a person of ordinary skill in the art would not be motivated to modify the impeller 64 of Yoshinaga to have a configuration as taught in Dodge”, examiner respectfully disagrees.  While examiner should have explained the modification more thoroughly examiner does believe the modification is obvious to one of ordinary skill in the art.  However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case the feature of “the flow output from the plurality of passages is arranged generally parallel to the axis of rotation” is well known in the art, as referenced by Dodge and incorporating it into the primary reference is well within the scope of one of ordinary skill in the art.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Telakowski (USPN 8,061,151) discloses a refrigerant compressor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W. NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday, off Friday, 7:30-5 EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W.N/Examiner, Art Unit 3746   

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746